HARVEY, P. J.
We have duly considered the motion for rehearing filed herein by the defendant in error, and recommend that same be overruled.
Upon the original hearing of this appeal, we considered all assignments of error-in the Court of Civil Appeals, which relate to that branch of the suit of the plaintiffs in error in which-' they seek recovery of $25,000 purchase money. None of the assignments of error presented by the defendant in error in that court, with respect to the other branch of the suit, were- considered, except those two which complain of' prematurity of suit.